                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                FORT PIERCE DIVISION

                           CASE NO. 19-81526-CIV-CANNON/Reid


AVION LAWSON,

       Plaintiff,

v.

P. MCGEE, et al.,

      Defendants.
______________________________________/

     ORDER GRANTING MOTION TO DISMISS AND DISMISSING COMPLAINT

       THIS CAUSE comes before the Court on the Motion to Dismiss filed by Defendants

Officer P. McGee and Warden R. Bryner (“Defendants”) [ECF No. 34], filed on December 7,

2020. Defendants argue that Plaintiff’s Complaint [ECF No. 1], filed pursuant to 42 U.S.C.

§ 1983, should be dismissed because Plaintiff failed to exhaust administrative remedies under the

Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), prior to filing the Complaint. The

Court has considered the Motion, Plaintiff’s affidavit in opposition [ECF No. 36], Defendant’s

reply [ECF No. 38], and the Plaintiff’s surrebutter in opposition to the reply [ECF No. 41]. Upon

review of the record, and for the reasons stated below, Defendants’ Motion to Dismiss is

GRANTED, and Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.

                                        BACKGROUND

       The following excerpt, taken from Judge Reid’s Report and Recommendation [ECF No.

21], is a summary of Plaintiff’s factual allegations regarding the alleged incidents:

               On March 26, 2019, Plaintiff met with Officer McGee for a progress
       interview [ECF No. 1 ¶ 6]. At the interview, she stated that she was going to take
                                                          CASE NO. 19-81526-CIV-CANNON


   “[Plaintiff’s] visiting privileges for [one] year since he likes to be a writ-writer and
   sue people” [ECF No.1 ¶ 27]. She also stated, “I’m going to have your black ass
   beat and stabbed to death by your fellow inmates. They do whatever I say[,] and
   I’ll see to it that it’s taken care of. Have fun and get the fuck out of my office.”
   [ECF No.1 ¶ 27].

           Approximately two and a half weeks later, the entire “E-dormitory” was
   escorted to the recreation yard so staff could search the dorm and run dogs through
   as a routine search [ECF No.1 ¶ 28]. Soon after, Plaintiff was chased by two
   inmates wielding homemade knives [ECF No. 1 ¶ 29]. They stabbed Plaintiff once
   in the back of his right thigh and in his left knee, which caused his prison pants to
   be stained with blood [ECF No. 1 ¶ 29]. Plaintiff ran towards the staff for help and
   told two officers that he was stabbed and needed medical attention [ECF No. 1 ¶
   30]. His request for medical attention was denied [ECF No. 1 ¶ 30]. Both officers
   looked at Plaintiff and stated, “you’re okay, you’re not bleeding enough[,] they only
   look like little gashes. Maybe next time you’ll think about disrespecting our staff
   and filing your grievances[,] then we’ll help. Other than that[,] throw some dirt on
   it and go to the house (dorm)” [ECF No. 1 ¶ 30].

            Plaintiff alleges that he “kept his mouth closed because he knew the threats
   were real and imminent” [ECF No. 1 ¶ 30]. He also alleges that no medical
   treatment was given due to “inevitable reprisal that would follow suit behind his
   actions.” [Id.]. Plaintiff contends that he was forced to patch himself up to prevent
   his wounds from being infected. [ECF No. 1 ¶ 34]. Plaintiff further alleges that
   Officer McGee followed a “code of silence’ and was deliberately indifferent to [the]
   health and safety of [Plaintiff by] ordering a ‘hit’ for him to be assaulted[,] causing
   severe intentional infliction of emotional distress, pain[,] and suffering” [ECF No.
   1 ¶ 33].

           He further asserts that other inmates who have Officer McGee as their
   classification officer have told Plaintiff that Officer McGee had informed them that
   she planned to teach Plaintiff a lesson and that “she can have him touched anytime
   she wants” [ECF No. 1 ¶ 71]. Plaintiff contends that because of Officer McGee’s
   “criminal negligence and ‘premeditated murder by design’ intentions[,] [Plaintiff]
   is in danger of inevitable reprisal” [ECF No. 1 ¶ 72]…

          Plaintiff complained to “Martin Administrators without effect and promised
   them he’s going to file a lawsuit for such illegal behavior” [ECF No. 1 ¶ 18]. He
   claimed that they “showed no interest or cared and that “[t]ime is pressing” as he is
   in imminent danger of serious physical injury . . . .” [ECF No. 1 ¶ 18].

                                      DISCUSSION

A. Applicable Law

   The PLRA requires an inmate to exhaust available administrative remedies before filing a

                                              2
                                                               CASE NO. 19-81526-CIV-CANNON


civil rights action. See 42 U.S.C. § 1997e(a). The PLRA requires “proper exhaustion,” which

means compliance with the procedural rules and deadlines of the institution’s grievance system so

that the institution addresses the issue on the merits. Woodford v. Ngo, 548 U.S. 81, 90 (2006).

One exception to the PLRA’s administrative exhaustion requirement exists: inmates need not

exhaust unavailable remedies. See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016). Administrative

remedies are unavailable if “prison administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or intimidation.” Id. at 1860.

       Failure to exhaust administrative remedies is an affirmative defense under the PLRA, and

inmates are not required to plead exhaustion in their complaints. Jones v. Bock, 549 U.S. 199, 216

(2007). The Eleventh Circuit generally does not consider exhaustion of administrative remedies

to be an adjudication on the merits; therefore, an exhaustion defense “should be raised in a motion

to dismiss, or be treated as such if raised in a motion for summary judgment.” Bryant v. Rich, 530

F.3d 1368, 1375 (11th Cir. 2008) (quoting Ritza v. Int’l Longshoremen’s & Warehousemen’s

Union, 837 F.2d 365, 368–69 (9th Cir. 1988)).

       “Where exhaustion—like jurisdiction, venue, and service of process—is treated as a matter

in abatement and not an adjudication on the merits, it is proper for a judge to consider facts outside

of the pleadings and to resolve factual disputes so long as the factual disputes do not decide the

merits and the parties have sufficient opportunity to develop the record.” Id. at 1376. (citations

and footnote call numbers omitted). In Turner v. Burnside, 541 F.3d 1077 (11th Cir. 2008), the

Eleventh Circuit set forth the following two-step process to guide this analysis:

       First, the court looks to the factual allegations in the defendant’s motion to dismiss
       and those in the plaintiff’s response, and if they conflict, takes the plaintiff’s version
       of the facts as true. If, in that light, the defendant is entitled to have the complaint
       dismissed for failure to exhaust administrative remedies, it must be dismissed. This
       process is analogous to judgment on the pleadings under Federal Rule of Civil
       Procedure 12(c).

                                                   3
                                                            CASE NO. 19-81526-CIV-CANNON



       If the complaint is not subject to dismissal at the first step, where the plaintiff's
       allegations are assumed to be true, the court then proceeds to make specific findings
       in order to resolve the disputed factual issues related to exhaustion. The defendants
       bear the burden of proving that the plaintiff has failed to exhaust his available
       administrative remedies. Once the court makes findings on the disputed issues of
       fact, it then decides whether under those findings the prisoner has exhausted his
       available administrative remedies.

Id. at 1082 (internal citations omitted).

   B. The Grievance Process

       1. Exhaustion under the PLRA

       The parties do not dispute the procedures for exhausting administrative remedies. “The

grievance procedures promulgated by the Florida Department of Corrections (“FDOC”) require an

inmate to (1) file an informal grievance to the staff member responsible for the particular area of

the problem, Fla. Admin. Code Ann. r. 33-103.005(1)(a); (2) file a formal grievance with the

warden’s office, id. at r. 33-103.006(1); and (3) submit an appeal to the Office of the Secretary of

the FDOC, id. at r. 33-103.007(1).” Parzyck v. Prison Health Servs., Inc., 627 F.3d 1215, 1218

(11th Cir. 2010); see also Dimanche v. Brown, 783 F.3d 1204, 1211 (11th Cir. 2015). “To exhaust

these remedies, prisoners ordinarily must complete these steps in order and within the time limits

set forth in § 33-103.011,” and they either must receive a response or wait a certain period of time

before proceeding to the next step. Pavao v. Sims, 679 F. App’x 819, 824 (11th Cir. 2017) (per

curiam) (citing Fla. Admin. Code Ann. r. 33-103.011(4)).

       “Informal grievances must be received by the institution within 20 days of when the

incident or action being grieved occurred.” Jenkins v. Sloan, 826 F. App’x 833, 836 (11th Cir.

2020) (per curiam) (citing Fla. Admin. Code Ann. r. 33-103.011). “For formal grievances, the

form must be received by the institution no later than 15 days from either the incident or the date

of the response to the informal grievance, depending on what route the formal grievance is

                                                 4
                                                             CASE NO. 19-81526-CIV-CANNON


following.” Id. The inmate’s appeal to the Office of the Secretary “[m]ust be received within 15

calendar days from the date the response to the formal grievance is returned to the inmate.” Fla.

Admin. Code Ann. r. 33-103.011(c).

       2. Disputed Facts

       Defendants argue that Plaintiff did not submit any grievances regarding the allegations in

this case [ECF No. 34, p. 9]. As support, Defendants submit an affidavit from the FDOC’s

custodian of records Alan McManus [ECF No. 34-1]; an activity log of Plaintiff’s informal

grievances from April 17, 2019 to March 9, 2020 [ECF No. 34-2]; an activity log of formal

grievances from May 5, 2019 to December 11, 2019 [ECF No. 34-3]; copies of grievances

(informal, formal, and appeals) that Plaintiff submitted from April 21, 2019 to May 5, 2020

[ECF Nos. 34-5–34-11]; and an activity log of Plaintiff’s appeals from April 22, 2019 to December

26, 2019 [ECF No. 34-4]. McManus attested that he “reviewed the grievance files of Inmate

Lawson to determine whether he exhausted the inmate grievance process for the specific issues

described in his Amended Complaint” [ECF No. 34-1 at ¶ 20].

       The Department of Corrections informal grievance summary for Avion Lawson reflects

that he filed 22 informal grievances between April 17, 2019 and March 3, 2020 [ECF No. 34-2].

The formal grievance log indicates that Plaintiff filed five formal grievances between December

11, 2019 and May 1, 2019. The log of appeals or direct grievances shows Plaintiff filed five direct

grievances or appeals between May 15, 2019 and January 15, 2020.

       McManus further stated that none of the grievances that Plaintiff has filed related to alleged

threats by Officer McGee or even mentioned Warden Bryner or the alleged assault in mid-April

“or any failure to provide medical care thereto” [ECF No. 34-1 at ¶ 24]. McManus attests that

“only one informal grievance even mentions Officer McGee” but that it complains that “Officer


                                                 5
                                                              CASE NO. 19-81526-CIV-CANNON


McGee gave Inmate Lawson ‘false and misleading instruction’ on March 27, 2017, as to whether

he needed to appear for ‘callout’ the following day” [ECF No. 34-1 at ¶ 25] (quotations in original).

Plaintiff did not appeal the denial of this grievance [ECF No. 34-1 at ¶ 26].

       McManus also provided grievances filed by Plaintiff after the alleged incident, establishing

that Plaintiff was familiar with the prison grievance process [ECF No. 34-1 at ¶ 35].

       In response, Plaintiff argues that he did in fact file grievances related to the allegations in

his Complaint, but that Defendants destroyed all grievances he submitted to prevent him from

pursuing a civil suit [ECF No. 36, p. 5]. Plaintiff argues that because of Defendants’ conduct, they

should be estopped from asserting the affirmative defense of lack of exhaustion [ECF No. 36, p. 5].

       Plaintiff attaches copies of the following grievances regarding the mid-April incident: an

informal grievance dated April 22, 2019 [ECF No. 36, p. 10]; the first page of an appeal filed on

May 2, 2019 based on FDOC failing to “timely respond per grievance procedure” to his informal

grievance [ECF No. 36, p. 11]; and an appeal to the Secretary of the FDOC filed on May 22, 2019

claiming “prison officials” “yet again failed to timely respond to formal grievance filed May 2”

[ECF No. 36, p. 12].

       Defendants reply that the FDOC has no record of the grievances attached to Plaintiff’s

Response [ECF No. 38, p. 2]. Defendants also point out that the submissions do not “bear a stamp

indicating they were ever received by the institution” [ECF No. 38, p. 3] and bear a date-stamp in

the wrong place [ECF No. 38, p. 3].

   C. Plaintiff has satisfied step one of Turner.

       The Parties’ versions of the facts conflict. Plaintiff alleges that he filed grievances, but that

Defendants destroyed them and threatened him if he filed grievances against them [ECF No. 36].

Defendants allege that Plaintiff did not file grievances regarding the instant allegations [ECF No.


                                                  6
                                                               CASE NO. 19-81526-CIV-CANNON


34].

       Taking Plaintiff’s allegations as true, Plaintiff submits that he nevertheless did file

grievances, and his own record submissions facially demonstrate that he did exhaust the

administrative grievance process. Specifically, Plaintiff alleges in his submissions that on March

26, 2019 Defendant McGee threatened him that other inmates would attack him and

“approximately two and a half weeks later” he was stabbed by fellow inmates. Assuming this

occurred around April 12 or 13, 2019, Plaintiff had twenty days afterward to file an informal

grievance. Plaintiff’s alleges that he filed an informal grievance in which he specifically names

Defendants on April 22, 2019, that he appealed the fact that officials did not respond ten days later

on May 2, 2019 via formal grievance, and then submitted an appeal to the FDOC on May 22, 2019

when he again did not receive a response [ECF No. 36, pp. 10–13].

       In sum, taking Plaintiff’s factual assertions as true, as Turner’s first step requires, the record

establishes that Plaintiff has demonstrated that he exhausted his administrative remedies before

filing his Complaint. The Court now moves to step two of Turner.

   D. The Court’s findings under step two of Turner show Plaintiff failed to exhaust
      administrative remedies.

       Under Turner, if dismissal is inappropriate after taking the Plaintiff’s allegations is true,

the court then makes “specific findings in order to resolve the disputed factual issues related to

exhaustion.” McIlwain v. Burnside, 830 F. App’x 606, 610 (11th Cir. 2020). A district court may

resolve material questions of fact based on submitted papers only “in the absence of a timely

request for an evidentiary hearing.” Bryant v. Rich, 530 F.3d 1368, 1377 n.16 (11th Cir. 2008).

Neither party has requested an evidentiary hearing on this matter so the Court will resolve material

questions of fact on the papers. C.f., McIlwain, 830 F. App’x 611 (finding Turner required the

district court to hold an evidentiary hearing when [Plaintiff] requested an evidentiary hearing to

                                                   7
                                                            CASE NO. 19-81526-CIV-CANNON


compare the tear marks on his receipt with those on the original grievance form so that he could

rebut the defendants’ allegation of forgery).

       The question of fact here is whether the “copies” of grievances that Plaintiff submitted to

the Court ever were actually filed by the Plaintiff, or put another way, whether the alleged

grievances submitted by the Plaintiff were destroyed by the Department of Corrections.

       As addressed, supra, Defendants have provided copies of the Plaintiff’s grievances that are

on record with FDOC as well as grievance logs. Defendants assert that “the Court can review

Plaintiff’s extensive record of having filed other grievances during the same time frame and can

compare the examples of those grievances Plaintiff claims he filed to the examples of the

grievances discussed in Defendants’ Motion to Dismiss” [ECF No. 38, p. 3]. Defendants claim

“the lack of evidence that the three purportedly filed grievances in Plaintiff’s Exhibit A were

received by the institution is particularly evident when comparing those purportedly filed

grievances that were filed by Plaintiff and bear stamps that state ‘Received’ [ECF No. 34-7] or

include a date stamp on the grievance form in the space marked ‘Date Received’” [ECF No. 34-

5], [ECF No. 34-6] (quotations in original).

       The “copy” of the April 22, 2019 informal grievance submitted by the Plaintiff has “April

22, 2019” stamped in the upper left-hand corner; the same day it was supposedly submitted

[ECF No. 36, p. 10]. It bears no other stamp or marking from the institution. If you compare this

with the copy of the April 21, 2019 informal grievance that the Defendants provided, that grievance

bears an “April 25, 2019” date stamp next to the “Date Received” line [ECF No. 34-5]. A

grievance number is also handwritten at the top of the page [ECF No. 34-5]. The “copy” submitted

by Plaintiff is therefore inconsistent with the grievance in the FDOC records submitted by




                                                8
                                                             CASE NO. 19-81526-CIV-CANNON


Defendants in three ways: 1) the stamp is in a different place, 2) there is no grievance number, and

3) there is no gap in time between the date submitted and the date received.

       Plaintiff’s “copy” of the formal grievance differs from the formal grievances submitted by

Defendants more dramatically. The “copy” of the formal grievance allegedly submitted by

Plaintiff on May 2, 2019 bears a date stamp “May 02, 2019” in the upper right corner [ECF No.

36, p. 11]. The formal grievance in the FDOC record bears a stamp that says “Martin Correctional

Institution Grievance Office,” and there is a date in the upper left corner with a grievance number

handwritten on the top of the page [ECF No. 34-6, p. 2]. Similarly, the “copy” of the appeal to the

Department of Corrections dated May 22, 2019 has a date stamp in the upper left-hand corner

[ECF No. 36, p. 12]. It contains no other stamps or indications that it was received by the

Department of Corrections or by the facility.        As provided by Defendants, appeals to the

Department of Corrections bear a stamp that reads “RECEIVED [date] Department of Corrections

Inmate Grievance Appeals” [ECF No. 34-7, p. 2].

       Plaintiff’s “copies” only contain a single date stamp at the top of the page, but no grievance

number written or facility stamp. Plaintiff does not explain why the “copies” he provided do not

have the “Martin Correctional Institution Grievance Office” or the “Department of Corrections

Inmate Grievance Appeals” stamps. Nor does he explain why the dates are in different places.

       As the Defendants point out, Plaintiff also titles his response “Affidavit,” but does not make

any representations under penalty of perjury [ECF No 38, p. 1 n. 1].

       The inconsistencies between the “copies” submitted by Plaintiff and what filed grievances

actually look like supports a factual finding in favor of Defendants that the “copies” were in fact

never filed. So too does the fact that the FDOC did record the Plaintiff’s grievances related to

other matters during this time period and failed to destroy those. Notably, it is in the FDOC record


                                                 9
                                                            CASE NO. 19-81526-CIV-CANNON


that the Plaintiff filed a grievance about Defendant McGee on April 21, 2019—approximately a

week after the alleged incident—but failed to make any mention of the threats or the stabbings.

Plaintiff fails to explain why select grievances were destroyed, but the dozens of other grievances

that were filed during this time period were not.

       In resolving the factual disputes in favor of the Defendant, the Court finds Plaintiff failed

to exhaust his administrative remedies. Turner, 541 F. 3d 1082. It is undisputed by Plaintiff that

the grievances that are on file with FDOC do not make any mention of the allegations in the instant

Complaint. Therefore, this case is dismissed for Plaintiff’s failure to exhaust administrative

remedies.

                                         CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1. Defendants Motion to Dismiss [ECF No. 37] is GRANTED.

       2. Plaintiff’s Complaint [ECF No. 1] is DISMISSED for failure to exhaust administrative

            remedies.

       3. The Clerk is directed to CLOSE this case.

       DONE AND ORDERED in Chambers at Fort Pierce, Florida, this 18th day of June 2021.



                                              ________________________________
                                              AILEEN M. CANNON
                                              UNITED STATES DISTRICT JUDGE

cc:    Avion Lawson #W38414
       Martin Correctional Institution / Inmate Mail/Parcels
       1150 Allapattah Road
       Indiantown, Florida 34956
       PRO SE

       Counsel of record


                                                10
